Citation Nr: 9929360	
Decision Date: 10/13/99    Archive Date: 10/21/99

DOCKET NO.  97-30 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of non-
service connected improved disability pension benefits in the 
amount of $7,359.00.


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States


ATTORNEY FOR THE BOARD

L. Helinski, Associate Counsel






INTRODUCTION

The veteran had active military service from April 1972 to 
April 1976.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 1997 decision by the 
Department of Veterans Affairs (VA) Committee on Waivers and 
Compromises (COWC) at the Cleveland, Ohio, Regional Office 
(RO), which denied the veteran's request for a waiver of 
recovery of an overpayment of non-service connected improved 
disability pension benefits in the original amount of 
$17,777.00.  The debt subsequently was reduced to $7,359.00, 
which is the subject of this appeal.


FINDINGS OF FACT

1.  In July 1993, the RO received from the veteran a formal 
application for pension benefits; on that application, the 
veteran indicated that he had been denied Social Security 
benefits, but that he had reapplied for such benefits.

2.  By rating decision dated in February 1994, the veteran 
was awarded entitlement to improved disability pension 
benefits based on zero income; he was notified of that award 
by VA letter dated in March 1994, which notified him that he 
must report any change in his income.  

3.  In October 1995, the RO learned that the veteran had been 
receiving Social Security disability benefits; in January 
1996, the veteran was notified that his VA benefits were 
terminated, thus resulting in an overpayment.

4.  In April 1996, the veteran submitted a Financial Status 
Report in which he reported monthly Social Security benefits 
in the amount of $788.50.

5.  In May 1996, this matter was referred to the Committee on 
Waivers and Compromises; the original debt was $17,777.00

6.  In a July 1996 decision, COWC determined that the veteran 
had acted in bad faith by not correctly reporting that he had 
been receiving Social Security benefits, and his request for 
a waiver of recovery of the overpayment was denied.

7.  In August 1996, the veteran submitted evidence that he 
did not begin receiving Social Security benefits until 
January 1995; thus, the RO reduced the amount of the 
veteran's overpayment to the current amount of $7,359.00.

8.  In a July 1997 reconsideration decision of the veteran's 
remaining debt, COWC determined that the veteran had not 
acted in bad faith, but that he was at fault in causing the 
overpayment since he was late in reporting his Social 
Security benefits.

9.  In an August 1998 Financial Status Report, the veteran 
reported monthly expenses of $741.00; his monthly Social 
Security benefits at that time were approximately $878.00.

10.  The overpayment at issue in this case resulted from the 
veteran's failure to timely notify the VA of his receipt of 
Social Security benefits; as such, the veteran was at fault 
in causing the debt.

11.  Collection of the indebtedness at issue in this case 
would subject the veteran to undue economic hardship.


CONCLUSION OF LAW

Waiver of recovery of the overpayment of improved disability 
pension benefits in the amount of $7,359.00, would not be 
against the principles of equity and good conscience.  
38 U.S.C.A. §§ 5107, 5302 (West 1991); 38 C.F.R. §§ 1.963, 
1.965 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal arises from the denial of the veteran's claim for 
waiver of recovery of an overpayment of VA improved 
disability pension benefits, in the amount of $7,359.00.  
Essentially, the overpayment resulted because upon the 
veteran's initial award of VA pension benefits, he had 
reported zero income, and subsequently, it was discovered 
that the veteran was receiving Social Security benefits.  Due 
to clarification of the commencement date of the veteran's 
receipt of Social Security benefits, the original debt of 
$17,777.00 was reduced to a current debt of $7,359.00, which 
is the subject of this appeal.

Initially, the Board notes that the veteran has not 
questioned the validity of the debt at issue in this case.  
In the absence of such a challenge, or in the absence of 
prima facie evidence that the debt was improperly created, 
the question of the validity of the debt need not be examined 
further.  See Shaper v. Derwinski, 1 Vet. App. 430, 434 
(1991).

The law provides that there shall be no recovery of payments 
or overpayments of any benefits under any of the laws 
administered by the Secretary of the VA, whenever it is 
determined that recovery of benefits would be against equity 
and good conscience, if application for relief is made within 
180 days of notification.  38 U.S.C.A. § 5302(a) (West 1991).  
The standard "equity and good conscience" will be applied 
when the facts and circumstances in a case indicate a need 
for reasonableness and moderation in the exercise of the 
Government's rights.  38 C.F.R. § 1.965(a) (1999).  The 
decision reached should not be unduly favorable or adverse to 
either side.  Id.  The phrase "equity and good conscience" 
means arriving at a fair decision between the obligor and the 
Government.  Id.  In making this determination, consideration 
will be given to the following elements:  fault of the 
debtor; balancing of fault; undue hardship; defeat the 
purpose; unjust enrichment; changing position to one's 
detriment.  Id.  If there is any indication of fraud or 
misrepresentation, such as bad faith or lack of good faith, 
waiver of a debt is precluded.  38 C.F.R. § 1.965(b).  

In the present appeal, the COWC had initially determined, in 
a July 1996 decision, that the veteran had acted in bad faith 
by not correctly reporting that he had been receiving Social 
Security benefits.  However, in a subsequent determination, 
dated in July 1997, the COWC found that the veteran had not 
acted in bad faith.  There have been no findings of fraud or 
misrepresentation in creation of the debt at issue in this 
appeal.  The Board is also satisfied that none of the 
circumstances in this case rise to a level of fraud, 
misrepresentation, or bad faith, such that there is a legal 
bar to the issue of waiver of recovery of the debt.  See 
38 U.S.C.A. § 5302(a); Ridings v. Brown, 6 Vet. App. 544, 546 
(1994).  Thus, the sole question before the Board is whether 
collection of the indebtedness at issue in this appeal, in 
the amount of $7.359.00, would violate the principles of 
equity and good conscience.  See 38 U.S.C.A. § 5302(a) and 
38 C.F.R. §§ 1.963(a), 1.965(a).  As set forth below, the 
Board finds that collection of the debt would be against 
equity and good conscience, as it would cause the veteran 
undue financial hardship, and the Board finds that a waiver 
of recovery of the debt is warranted.  

In determining whether recovery of the overpayment would be 
against the principles of equity and good conscience, thereby 
permitting waiver under 38 U.S.C.A. § 5302(a) and 38 C.F.R. 
§§ 1.963(a), 1.965(a), there are various elements to 
consider.  The first element pertains to the fault of the 
debtor and requires an analysis as to whether the actions of 
the veteran contributed to causing the debt. 38 C.F.R. 
§ 1.965(a)(3).  In this case, the record reveals that on the 
veteran's initial application for pension, received in July 
1993, he indicated that he had been denied Social Security 
benefits, but that he had reapplied for such benefits.  The 
veteran was awarded non-service connected pension benefits in 
a February 1994 rating decision, and was notified of that 
award by VA letter dated in March 1994.  The VA letter also 
informed him that his award was based on zero income, but 
that he must report any changes in his income.  In October 
1995, the RO learned that the veteran had been receiving 
Social Security benefits, and consequently, the veteran's VA 
pension benefits were terminated, thus creating an 
overpayment of $17,777.00.  In April 1996, the veteran 
submitted an updated Financial Status Report, in which he 
indicated that he was receiving monthly Social Security 
benefits of $788.50.  He also submitted evidence that his 
Social Security benefits did not commence prior to January 
1995.  

In light of the foregoing, the Board finds that the veteran 
was at fault in causing the debt in this case, as he did not 
promptly report his receipt of Social Security benefits to 
the VA.  The evidence reveals that he began receiving Social 
Security benefits in January 1995; however, he did not report 
those monthly benefits until April 1996, pursuant to an 
inquiry by the RO.  

The second element for consideration pertains to fault on the 
part of the VA.  38 C.F.R. § 1.965(a)(2).  The Board notes 
that in the veteran's March 1994 award letter from the RO, he 
was informed that he had to report any changes in his income.  
Nevertheless, the veteran did not report that he was 
receiving Social Security benefits until over a year after he 
began receiving those benefits.  The Board finds that the VA 
was not at fault in causing this debt, as the veteran was 
informed of his responsibility to report his income, and he 
did not do so until after he was pressed by the RO.

Other elements for consideration address whether repayment of 
the debt would nullify the objective for which the benefits 
were intended, see 38 C.F.R. § 1.965(a)(4), and whether 
failure to make restitution would result in unfair gain to 
the debtor, see 38 C.F.R. § 1.965(a)(5).  In this regard, the 
Board notes that the purpose of non-service connected pension 
benefits is to assist persons who are unable to secure and 
follow a substantially gainful occupation due to disability.  
In light of the purpose underlying pension benefits, the 
Board finds that repayment of the debt at issue in this case 
would slightly conflict with the objective underlying the 
benefits, as the pension benefits are intended to help the 
veteran provide for his basic necessities, and not 
necessarily to repay debts.  See 38 C.F.R. § 1.965(a)(4).  

As to the element of undue financial hardship, the 
regulations provide that consideration should be given to 
whether collection of the indebtedness would 

deprive the debtor of basic necessities.  38 C.F.R. 
§ 1.963(a)(3).  As noted earlier, the effect on the veteran's 
financial situation is but one factor for consideration and 
is not dispositive of the issue in and of itself.  In August 
1998, the veteran submitted an updated Financial Status 
Report, in which he reported monthly expenses of 
approximately $741.00, and monthly income consisting solely 
of Social Security benefits of $878.00.  The Board has 
reviewed the veteran's reported expenses, consisting 
primarily of rent, food, and other basic necessities, and the 
Board finds that such reported expenses are reasonable.  The 
veteran's monthly income is only slightly more than his 
monthly expenses, and the Board finds that repayment of the 
debt in this case would cause the veteran undue financial 
hardship.

In summary, a review of some of the elements pertaining to 
the principles of equity and good conscience, as set forth by 
38 C.F.R. § 1.965(a), convinces the Board that greater weight 
in this case should be accorded to the element of financial 
hardship.  In that regard, the Board notes that the veteran's 
financial situation covers his basic necessities, but there 
is not an abundance of leftover finances.  Furthermore, the 
Board notes that while the veteran may have contributed to 
causing the debt, it appears that he was cooperative with the 
RO's requests, and did not intentionally withhold information 
regarding his income.  

In short, when all of the relevant elements as set forth 
above are considered, the Board is persuaded that the 
Government should forego its right to collection of the 
balance of the indebtedness in the instant appeal, in the 
amount of $7,359.00.  Accordingly, the Board finds that 
waiver of recovery of the overpayment in the amount of 
$7,359.00, is warranted.






ORDER

Waiver of recovery of an overpayment of improved disability 
pension benefits in the amount of $7,359.00, is granted.



		
	JOHN R. PAGANO
	Acting Member, Board of Veterans' Appeals



 

